DETAILED ACTION
Status of the Application
Claims 1-3, 5, 8-10, 20-21, 23, 30-35 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
	 Applicant’s amendment of claims 1, 5, 8, 21, 23, cancellation of claims 6-7, 22, 24, 36-56, and a second declaration under 37 CFR § 1.132 by inventor In-San KIM (hereinafter second Kim declaration) as submitted in a communication filed on 10/12/2021 are acknowledged. 
Applicant elected with traverse Group 361, claims 1-13, 20-23, drawn in part to a recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and doxorubicin, in a communication filed on 7/6/2020.    As previously stated, claim 1 has been previously amended so that it is no longer a generic linking claim. As such, claim 1 and dependent claims will be examined only to the extent they require the hyaluronidase of SEQ ID NO: 1.  Claims 30-35 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-3, 5, 8-10, 20-21, 23 are at issue and will be examined to the extent they encompass the elected invention (i.e., recombinant exosome that comprises the hyaluronidase of SEQ ID NO: 1 and doxorubicin). 
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Claim Objections
Claim 9 is objected to due to the recitation of “claims 1”.  The term should be amended to recite “claim 1”. Appropriate correction is required.

Claim Rejections – Improper Markush Grouping
Claims 7 and 22 were rejected on the basis that they contain an improper Markush grouping of alternatives. In view of the cancellation of claims 7 and 22, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-3, 9, 20, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 2-3, 9, 20, 21, 23 dependent thereon) is indefinite in the recitation of “….wherein the recombinant exosome does not encapsulate any other anticancer agents” for the following reasons.  The term implies that the exosome already comprises an anticancer agent due to the recitation of “any other anticancer agent”.  However, there is no mention prior the recitation of this limitation of any anticancer agent.  Therefore, it is unclear if the claim is directed to a recombinant exosome that lacks an anticancer agent, or if the claim is directed to a recombinant exosome that comprises only one anticancer agent. If the intended limitation is “wherein the recombinant exosome comprises only one anticancer agent, wherein said only one anticancer agent is the hyaluronidase”, the claim should be amended accordingly.   For examination purposes, no patentable weight will be given to the term. Correction is required. 
Claim 20 (claims 21 and 23 dependent thereon) is indefinite in the recitation of “….the recombinant exosome of claim 1 and an anticancer compound as active ingredient” for the following reasons.  Claim 1 appears to (i) exclude the presence of an anticancer agent in the exosome, or (ii) 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 8-10, 20-21, and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2015/0342883 published 12/3/2015; cited in the IDS) as evidenced by Lin et al. (GenBank accession number P38567, 11/30/2016) in view of Ohno et al. (Molecular Therapy 21(1):185-191, 2013), Cherr et al. (Matrix Biology 20:515-525, 2001; cited in the IDS) and Ashiru et al. (Biochem. J. 454:295-302, 2013).  
Claims 1-3, 5, 8-10, 20-21, and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2015/0342883 published 12/3/2015; cited in the IDS) as evidenced by Lin et al. (GenBank accession number P38567, 11/30/2016) in view of Ohno et al. (Molecular Therapy 21(1):185-191, 2013), Cherr et al. (Matrix Biology 20:515-525, 2001; cited in the IDS), Ashiru et al. .  
These rejections have been discussed at length in prior Office actions.  They are maintained for the reasons of record and those set forth below.
Applicant argues that there is no suggestion or expectation of success for the claimed approach.  Applicant states that Cheng et al. teach that the nanoparticles used in the animal experiments did not have PH20 attached to the RBC-coated nanoparticles but rather the nanonparticles had no cell membrane component at all. Applicant states that the PH20 was connected to the PLGA nanoparticles via PEG.  Therefore, Applicant is of the opinion that the nanoparticles of Cheng et al. are even further from the claimed subject matter than originally thought.  Applicant states that the cited references do not make out a prima facie case of obviousness  for a recombinant exosome that present a hyaluronidase on their surface but do not encapsulate any other anticancer agent. Applicant refers to figures 5c and 5d to indicate that the recombinant exosomes of the invention significantly reduce tumor growth compared to the control used. Applicant refers to the second Kim declaration in support of the argument that the recombinant exosomes of claim 5 exhibit results that could not have been predicted or expected from the cited combinations of references. Applicant states that in contrast to the results by Cheng et al. regarding the administration of doxorubicin with nanoparticles, Example 2 and Figure 8, the recombinant exosomes of the present invention when administered at a particular dosage and schedule resulted in superior performance with regard to the reduction of tumor growth.  Applicant states that the experimental animals of Cheng et al. died whereas the animals treated with the recombinant exosomes of the instant application had a survival rate of 100% even after 21 days from the drug administration.  Applicant submits that these remarkable results could have not been predicted or expected from Cheng et al. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.   The Examiner acknowledges the teachings of Cheng et al., the second Kim declaration and the teachings of the specification and the prior art.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the prior art of record.  
As explained in prior Office actions, the motivation to use exosomes for delivery of anticancer exosomes may have the advantages of both synthetic nanocarriers and cell mediated drug delivery, avoiding the rapid clearance and toxicity associated with synthetic vehicles, as well as the complexity in utilizing cell-mediated drug delivery systems in clinic, thus making them attractive for cancer treatment (page 656, left column, first paragraph).  With regard to the motivation to use hyaluronidases to aid in the targeting and delivery of anticancer agents, Cheng et al. teach that hyaluronidase digests the hyaluronan or hyaluronic acid in the extracellular matrix of the tissue to improve diffusion of nanoparticles or nanomedicine into the tissue (page 2, left column, paragraph [0019]).  Furthermore, Cheng et al. provide a motivation to have hyaluronidases on the surface of a particle  because they teach that hyaluronidases which are attached to nanoparticle surfaces are dramatically more efficient that free/unconjugated hyaluronidases (page 2, right column, lines 1-15).   Therefore, in view of the teachings of the prior art, one of skill in the art would be highly motivated to further improve an exosome that already has an anticancer agent by further modifying it to express a hyaluronidase on the surface, which according to Cheng et al. would improve targeting and delivery of the anticancer agent in view of the expected digestion of the hyaluronan in the extracellular matrix of the tissue to improve diffusion. 
With regard to the issue of expectation of success, it is noted that the claims are directed in part to a recombinant exosome that expresses a hyaluronidase that comprises SEQ ID NO: 1 and comprises an anticancer agent. Therefore, the expectation of success with regard to such exosome encompasses 
With regard to the argument that Cheng et al. teach that the nanoparticles used in the animal experiments did not have PH20 attached to the RBC-coated nanoparticles but rather the nanonparticles had no cell membrane component at all, and that the nanoparticles of Cheng et al. are even further from the claimed subject matter than originally thought, Applicant’s attention is directed to page 13, paragraph [0164], where it is stated that 
“[0164] The enzymatic activity of PH20 conjugated with long and short linkers on cells (PH20-Cells) as well as on RBC-membrane coated NPs (125 nm PH20-RBC-NPs and 85 nm PH20-RBC-NPs) were measured with a modified microtiter-based assay.”  (emphasis added)

Therefore, contrary to Applicant’s assertions,  it is abundantly clear that Cheng et al. disclose RBC membrane coated nanoparticles that have PH20 conjugated to them.  Furthermore, it is reiterated herein that Cheng et al. specifically teach nanoparticles covered with exosomes.  Cheng et al. teach that their organic nanoparticles can be covered with a cellular membrane (page 11, paragraph [0140]) and that the cellular membrane can be derived from a cell component or cell organelle, including an exosome (page 11, paragraph [0142], right column).  The relevant text of Cheng et al. is reproduced below.
“[0140] In certain embodiments, the outer surface of the organic nanoparticle is partially or completely coated with a cellular membrane.” (emphasis added)
In yet other embodiments, the cellular membrane is derived from a cell component or cell organelle including, but not limited to, an exosome, a secretory vesicle, a synaptic vesicle, an endoplasmic reticulum (ER), a Golgi apparatus, a mitochondrion, a vacuole or a nucleus.” (emphasis added)
While it may be true that Cheng et al. do not provide a working example of a nanoparticle covered with exosome material, the fact is that Cheng et al. disclose the use of exosome material to cover the nanoparticle as a preferred embodiment of the genus of nanoparticles disclosed by Cheng et al.  Therefore, contrary to Applicant’s assertions, the nanoparticle of Cheng et al. is not even further from the claimed subject matter than originally thought.
With regard to the argument that the cited references do not make out a prima facie case of obviousness  for a recombinant exosome that presents a hyaluronidase on its surface but do not encapsulate any other anticancer agent, it is noted that even if the argument is made that claim 1 and dependent claims 2-3, 9 require a recombinant exosome wherein the recombinant exosome comprises only one anticancer agent, wherein said only one anticancer agent is the hyaluronidase, Cheng et al. teach that their nanoparticles can comprise other compounds which are not anticancer agents (page 9, paragraph [0122]). Such nanoparticle would not have “another” anticancer agent.  Therefore, the combined teachings of the cited prior art would still render a recombinant exosome that comprises a hyaluronidase that comprises SEQ ID NO: 1 and another compound that is not an anticancer agent obvious because the motivation to use an exosome remains the same, namely (i) the advantages of exosomes disclosed by Kim et al. (described above), who teach that exosomes have an exceptional ability to interact with cell membranes and deliver their payload to target cells, and have the advantages of both synthetic nanocarriers and cell mediated drug delivery, avoiding the rapid clearance and toxicity associated with 
With regard to the results of Cheng et al. and the results disclosed in the second Kim declaration, it is noted that comparing the results of Cheng et al. and those of the second Kim declaration or those of the specification is not possible if it is not known whether the experiments were carried out under similar conditions.  Were the same animals used? Was the same tissue targeted? Was the delivery schedule the same?  Was the same type of cancer targeted?  Even if one looks at the dosages used as asserted by Applicant and the second Kim declaration, all we can conclude from Applicant’s results and those disclosed in the second Kim declaration is that there is a different dosage used to obtain a reduction in tumor growth.  It may be that Applicant’s exosomes resulted  in a better outcome compared to that of Cheng et al.  However, it is noted that one of skill in the art did not need to know the results obtained by Applicant to be motivated to combine the teachings of the art and arrive to the claimed invention.  One of skill in the art would have expected some  improvement in the delivery and effectiveness of the anticancer agent when exosomes are used in view of the teachings of  Kim et al. (described above), who state that exosomes have an exceptional ability to interact with cell membranes and deliver their payload to target cells, and have the advantages of both synthetic nanocarriers and cell mediated drug delivery, thus avoiding the rapid clearance and toxicity associated with synthetic vehicles.  Therefore, while it is agreed reasonable expectation of success in obtaining some increase in the delivery and effectiveness of the cancer agent. Therefore, for the reasons of record and those set forth above, one would have to conclude that the claimed invention is obvious over the prior art of record.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 6, 2021